Citation Nr: 0508371	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left knee sprain, currently rated as 10 percent disabling.  





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from October 1980 
to February 1987.  In addition, she had approximately three 
months and one-and-a-half weeks of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a left knee 
sprain.  The Board remanded the claim in September 2003 for 
the purpose of complying with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096 (2001).  The claim has since been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Medical evidence shows that the veteran's left knee 
disability is manifested by complaints of pain, mild lateral 
subluxation, occasional tenderness, and some guarding of the 
knee.  

3.  The veteran has not been diagnosed as having traumatic 
arthritis of the left knee.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 for the residuals 
of a left knee sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the veteran filing her claim for an increased 
evaluation, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law (November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
increased rating, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's Remand of September 2003.  
Specifically, in those documents, the appellant has been told 
that she needed to submit evidence supporting her assertions 
that her left knee disability was more disabling than rated.  
She was told that she must show that the symptoms and 
manifestations produced by the left knee sprain residuals 
qualified the veteran for a higher rating pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5257.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in a letter issued in April 2004, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding her claim.  She informed the RO that he 
was receiving treatment from the VA.  Those records were 
obtained and have been included in the veteran's claim 
folder.  The veteran was also given the opportunity to 
provide testimony before an RO hearing office and the Board.  
It seems clear that the VA has given the veteran every 
opportunity to express her opinions with respect to the issue 
on appeal and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent 
examinations in February 2001 and again April 2004 in order 
to determine the severity of her left knee disability.  It is 
noted that this last examination was accomplished in 
accordance with instructions given by the Board in the 
Board's September 2003 Remand.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examination 
of the veteran and the Board's development instructions in 
the Board's Remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOC, the RO informed 
her of what information she needed to establish entitlement 
to an increased evaluation.  The veteran was further told 
that she should send to the RO information describing 
additional evidence or the evidence itself.  The notice was 
provided before the RO's most recent transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC and 
SSOC, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
various letters satisfy the VCAA content-complying notice.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, to decide the issue 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOC, and their accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
She has, by information letters, rating decision, the SOC, 
and the SSOC, been advised of the evidence considered in 
connection with her appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's left knee disability has been rated pursuant to 
Diagnostic Code 5257, which indicates that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, will warrant a 10 percent evaluation.  38 C.F.R. 
Part 4 (2004).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  The VA Schedule for Rating Disabilities (Rating 
Schedule) provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2004).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2004).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2004)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2004) (degenerative 
arthritis).  This code provides that compensation may be 
awarded 
(1)  when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2)  when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3)  when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 (2004) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2004).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2004).  

Because ankylosis, either favorable or unfavorable, of the 
left knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2004) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2004).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2004).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2004).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

As a part of the VA's duty to assist the veteran with her 
claim, the veteran's medical records from the local VA 
medical center have been obtained and included in the claims 
folder.  The Board notes instances in those records, one in 
March 2001 and April 2003, that the veteran complained of 
pain in the left knee joint.  However, those same records are 
negative for other symptoms or manifestation complained 
thereof by the veteran.  Moreover, those records are silent 
as to findings indicative of a more disabling disability.  

The most recent VA knee examination, accomplished in April 
2004, showed that out of a possible 140 degrees of flexion, 
the veteran's flexion was 140 degrees (no limitation).  
Minimal extension restrictions were not noted.  The examiner 
did not find crepitus, she merely noted pain.  Muscle spasms 
and tissue atrophy were not found.  Although the veteran 
complained of instability, instability was not diagnosed.  
However, the examiner did note that there was "very, very 
mild patellar laxity."  The examiner further wrote in her 
report that the veteran had a mild limp on the left but that 
the veteran's x-ray films were normal, with no signs of 
arthritic changes.  Swelling and effusion also were not 
observed.  The examination was silent as to a decrease in 
muscle strength although it was reported that the veteran 
sometimes used pain medication and a brace for stability.

As the Board mentioned, the veteran did undergo a VA 
examination shortly after she submitted her request for an 
increased rating.  That examination is dated February 2001.  
This examination mirrors the examination in 2004 in that the 
veteran's range of motion was not found to be limited.  
Although pain was reported along with tenderness, instability 
of the left knee was not reported or diagnosed.  Muscle 
atrophy was not found either.  

The Board observes that in both examinations, that of 
February 2001 and April 2004, both examiners commented on the 
veteran's ability to function as a result of said disability.  
It was opined that while the veteran's incoordination, 
fatigability, weakness, and pain would affect the veteran's 
disability, it was impossible to actually measure how much 
the disability was affected.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2004).  The veteran's extension has 
not been limited to 15 degrees.  Moreover, medical examiners 
have not reported that the veteran's functional ability has 
been restricted due solely to the left knee injury.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  With regard to the 
instability of the knee, it has not been found on the most 
recent examination even though the veteran complains about 
it.  There is no showing of ankylosis or dislocated cartilage 
with episodes of locking.  In effect, the criteria for a 
rating in excess of a 10 percent rating for a left knee 
disability are not met under any pertinent Diagnostic Code.

Additionally, normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II (2004).  From the date of her claim for an increased 
evaluation to the most recent VA examination, the veteran's 
left knee extension has not been limited.  She has repeatedly 
shown zero degrees of extension for the range of motion.  
This is considered normal.  With respect to flexion, the 
veteran's flexion most recently was reported to be 140 
degrees.  This is out of 140 degrees for normal range of 
motion.  Because there is no limitation of motion, the 
veteran does not qualify for an evaluation in excess of 10 
percent pursuant to Diagnostic Codes 5260 and 5261.  38 
C.F.R. Part 4 (2004).

A review of the medical evidence also indicates that despite 
the veteran's claim to the contrary, there is no objective 
evidence of recurrent lateral instability of the left knee.  
Although subluxation of the patella has been diagnosed, there 
is no competent evidence suggesting that an evaluation in 
excess of 10 percent should be assigned pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5257 (2004).

Additionally, because there is no medical evidence indicating 
that the veteran now has degenerative arthritis, Diagnostic 
Code 5003 is not for application.  38 C.F.R. Part 4 (2004).

It is the opinion of the Board that the current 10 percent 
evaluation for the left knee is more than adequate to 
compensate for any hypothetical increase in functional 
disability that may be attributable to pain on use or during 
flare-ups, given that the veteran's knee has not, on 
examination, exhibited any limitation of motion even remotely 
approaching a compensable limitation.

In accordance with the rating criteria noted above for knee 
disabilities, and with the instructions given in DeLuca, the 
preponderance of the evidence is against a rating higher than 
10 percent for a left knee disability.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A disability evaluation in excess of 10 percent for the 
residuals of a left knee sprain is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


